Citation Nr: 0610803	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  00-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a right shoulder dislocation, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
February 1960.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The 
purpose of such remand was to afford the veteran a Board 
videoconference hearing, given that the Veterans Law Judge 
who had conducted a November 2002 videoconference hearing had 
since retired.  Inasmuch as the veteran thereafter moved from 
Florida to Colorado, his claims folder was transferred to the 
Denver RO and his requested Board hearing was then held in 
March 2006 at the Denver RO by means of videoconference 
technology before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran's service-connected postoperative residuals 
of a right shoulder dislocation, inclusive of arthritis, are 
currently manifested by limitation of motion, pain and pain 
on movement, weakness, and fatigability, but without a 
limitation of arm motion to midway between the side and 
shoulder level or worse, ankylosis, or impairment of the 
humerus involving frequent episodes of dislocation and 
guarding of all movements, malunion or fibrous union, false 
shoulder, or false flail joint.  


2.  There is no showing of frequent periods of 
hospitalization or a marked interference with employment 
resulting from the veteran's service-connected right shoulder 
disorder.  

CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for postoperative residuals of a right shoulder 
dislocation have not been met.  U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5201 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this matter was remanded by the Board most 
recently in May 2005 and, previously, for additional 
development.  All of the actions sought by the Board by its 
prior development requests appear to have been completed in 
full as directed in terms of matter herein addressed on the 
merits, and neither the appellant nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Such is not for application 
in this instance.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided by the RO in 
February 2002 and the AMC in February 2004 fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the appellant to submit all 
pertinent evidence in his possession.  As for the duty to 
assist, the veteran argues that, if the benefit sought cannot 
be granted, further remand is needed in order to afford him 
another VA medical examination, noting that more than two 
years have elapsed since his most recent VA evaluation and 
that it is conceivable that his disability had deteriorated 
in the interim.  It, too, is of note that the veteran 
testified at his Board hearing that only since the filing of 
the claim for increase, as received by VA in August 1999, the 
denial of which forms the basis of the instant appeal, has 
there been a worsening of his right shoulder symptoms.  The 
simple lapse of time is not by itself a basis for another 
examination, and when it is only conceivable that an increase 
in symptoms has occurred, that clearly does not form an 
adequate basis for further development.  Treatment reports 
compiled since the conduct of the most recent VA examination 
are not reflective of any increased severity of the veteran's 
right shoulder disorder.  In terms of the veteran's testimony 
as to a worsening of his symptoms since initiation of his 
claim, examination and treatment reports compiled by VA since 
August 1999, which are on file, clearly document the nature 
and severity of the disorder in question, thereby obviating 
the need to remand for additional examination or retrieval of 
records.  In light of the foregoing, and inasmuch as VA has 
obtained all pertinent examination and treatment records, it 
is found VA has satisfied its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for postoperative residuals of a right 
shoulder dislocation was established by RO action in October 
1960.  At that time, a 20 percent rating was assigned under 
DC 5202, effective from February 19, 1960.  Such rating has 
remained in effect since that time and is therefore 
protected.  See 38 C.F.R. § 3.951 (2005).  The RO has 
evaluated this matter on the basis of the criteria set forth 
in 38 C.F.R. § 4.71a, DC 5201, with respect to limitation of 
the arm, and such DC appears to be most representative of the 
disability herein at issue.  

Musculoskeletal disabilities of the shoulder and arm may be 
rated under DCs 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows:  
Forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under DC 5200, ratings from 30 to 50 percent are assignable 
for the dominant upper extremity affected by ankylosis of the 
scapulohumeral joint. 38 C.F.R. § 4.71a, DC 5200.

DC 5201 provides that limitation of motion of the major or 
minor arm at the shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the major arm 
midway between the side and shoulder level warrants a 30 
percent disability rating.  A 40 percent rating is warranted 
when there is limitation of motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, DC 5201.

Under DC 5202, for impairment of the humerus in the major 
arm, a 20 percent rating is assignable when there is 
malunion, with moderate deformity; a 30 percent rating is for 
assignment when there is marked deformity of the major arm.  
Also under DC 5202, for recurrent dislocations of the major 
arm at the scapulohumeral joint, a 20 percent rating is 
assignable with infrequent episodes, and guarding of movement 
only at shoulder level; a 30 percent rating is also for 
assignment when there are frequent episodes and guarding of 
all arm movements for the major arm.  38 C.F.R. § 4.71a, DC 
5202.

Under 38 C.F.R. § 4.71a, DC 5203, for impairment of the 
clavicle or scapula in the major or minor arm manifested by 
dislocation, a 20 percent rating is warranted.  For nonunion 
with loose movement, a 20 percent rating is assignable.  Id.  
For nonunion without loose movement, and for malunion, a 10 
percent rating is assignable.  Id.  

It must also be emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).  
The Board notes that under 38 C.F.R. § 4.40, the rating for 
an orthopedic disorder should reflect functional limitations 
which are due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Id. Weakness is also as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  

As regards the joints, 38 C.F.R. § 4.45 provides that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes. Inquiry will be 
directed into these considerations: (a) Less movement than 
normal (due to ankylosis, limitation or blocking adhesions, 
tendon-tie up, contracted scars, etc.); (b) more movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; (f) pain on movement, 
swelling, deformity or atrophy of disuse. Id.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  Id.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
joints.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Id.  Crepitation either in the soft tissues such 
as the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Id.  Flexion elicits such 
manifestations.  Id.

Evidence on file, including reports of VA medical 
examinations in September 1999 and June 2003, as well as 
records of VA treatment, fails to identify ankylosis of the 
scapulohumeral articulation or a limitation of motion of the 
veteran's dominant arm to midway between his side and 
shoulder level or worse, due to dislocation or any associated 
arthritic involvement.  See 38 C.F.R. § 4.71a, DC 5003 
(2005).  Indicia of a flail shoulder, false flail joint, or 
fibrous union involving the humerus are absent and there is 
no showing of recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all movements.  There is otherwise no indication that there 
is malunion of the veteran's humerus with resulting marked 
deformity.  As such, there is no basis for the assignment of 
a rating in excess of the protected 20 percent evaluation 
under the schedular criteria outlined in 38 C.F.R. § 4.71a, 
DCs 5200-5203.

Examination in June 2003 also identified DeLuca evidence 
consisting of an objective demonstration of pain, painful 
movement, weakness, and fatigability, especially on 
repetitive strength testing.  The VA examining physician 
found that, on the basis of pain and functional loss, only an 
additional ten degrees of right shoulder elevation or flexion 
were lost.  Given that right shoulder flexion was found to be 
120 degrees at its worst, without regard to pain and 
functional loss considerations, the DeLuca evidence reduces 
such value to 110 degrees, which is inadequate for any 
increase in the schedular evaluation for assignment under DC 
5201 or any alternate DC.  Contrary to the veteran's 
assertion, there is no indication that right shoulder 
abduction is adversely affected by pain and functional loss 
to the point that an additional limitation of motion may be 
quantified.  That being the case, a rating in excess of 20 
percent is not for assignment on the basis of pain and 
functional loss under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  

Lacking in this case is any probative evidence that the 
veteran's service-connected right shoulder disorder, alone, 
has been productive of a marked interference with employment 
or has necessitated frequent periods of hospital care, such 
as to render impractical the application of the regular 
schedular standards.  The veteran himself has offered written 
and oral testimony that his right shoulder disorder has 
precluded past work activity as a truck driver and jeweler, 
but such is not otherwise substantiated by the evidence on 
file.  While the veteran's right shoulder disability 
undoubtedly limits his ability to perform certain work-
related tasks, the assigned schedular rating contemplates 
industrial impairment.  As such, it cannot be reasonably 
concluded that assignment of a higher rating is warranted on 
an extraschedular basis.  See Bagwell v. Brown, 9 Vet.App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

The appeal is denied.  


ORDER

An increased rating for postoperative residuals of a right 
shoulder dislocation is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


